EXAMINER’S COMMENT
Election/Restrictions
Claims 42-47, 49, 53, 54, 58-60 and 62-69 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 11/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 46, 47, 58 and 64 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a method, as recited in claim 42, comprising disposing a flexible band into contact with a first side of a first spinous process, wherein the flexible band comprises an attachment connection disposed at a proximal end of the flexible band, a body portion, and a distal end portion, advancing the distal end portion of the flexible band through a first lumen of a spacer; advancing the distal end portion of the flexible band through a second lumen of the spacer; advancing the distal end portion of the flexible band through the attachment  connection of the flexible band to form a loop, wherein the flexible band comprises a ratchet. Additionally, no reference or reasonable combination thereof, could be found which disclose, or suggest, a method, as recited in claim 54 comprising positioning a flexible band relative to the first spinous process, wherein the flexible band comprises an attachment connection disposed at a proximal end of the flexible band, a body portion, and a distal end portion, advancing the distal end portion of the flexible band through a first lumen of a spacer; positioning the flexible band relative to a second spinous process, advancing the distal end portion of the flexible band through a second lumen of the spacer; advancing the distal end portion of the flexible band through the attachment connection of the flexible band to form a loop, wherein the flexible band comprises a ratchet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773